MEMORANDUM CASES.
THE COURT.
This is an application for a writ of prohibition to restrain the respondents from taking any further action in a proceeding for a writ of review pending in the respondent court. The questions involved herein are the same as those considered and disposed of in the case of Department of Public Works et al. v.Superior Court, ante, p. 215 [239 P. 1076], except that in this proceeding the State Board of Fish and Game Commissioners is the applicant *Page 796 
for a writ of review in the Superior Court. Because of our determination that the petitioners herein do not exercise a judicial function in acting on an application under section 12 of the Water Commission Act (Stats. 1913, p. 1018), it is unnecessary to determine whether or not the State Board of Fish and Game Commissioners is a party beneficially interested in thecertiorari proceedings in the Superior Court.
On the authority of the case above referred to and this day decided the demurrer is overruled. Let the peremptory writ of prohibition issue.